IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-30576
                           Summary Calendar




LLOYD J DUPUIS

                  Petitioner - Appellant

     v.


BURL CAIN, Warden, Louisiana State Penitentiary

                  Respondent - Appellee

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 98-CV-302
                       --------------------
                           June 26, 2000

Before KING, Chief Judge, and JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Lloyd J. Dupuis, Louisiana state

prisoner # 128999, appeals the denial of his petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254.    Dupuis argues five

points of error on appeal.    First, Dupuis argues that the

district court erred in failing to conduct an evidentiary hearing

on his ineffective-assistance-of-counsel claim.    Next, Dupuis

contends that his reasonable-doubt jury instruction was

unconstitutional pursuant to Humphrey v. Cain, 138 F.3d 552, 553

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-30576
                                 -2-

(5th Cir.) (en banc), cert. denied, 525 U.S. 935, 943 (1998) and

Cage v. Louisiana, 498 U.S. 39 (1990).     Dupuis’ third issue

anticipates a contemporaneous-objection argument from the state

on the Cage claim.    His fourth argument states why his Cage claim

is not procedurally barred.    In his fifth issue, Dupuis again

argues ineffective-assistance-of-counsel in the event this court

determines that the absence of a contemporaneous objection acts

as a procedural bar to the Cage claim.

     Dupuis obtained a certificate of appealability (COA) on only

the Cage issue from the district court.    Dupuis noticed his

intent to appeal the district court’s determination of this

single issue.   Therefore, the only issue before this court is

whether the district court erred in dismissing Dupuis’

reasonable-doubt jury instruction claim.

     The respondent’s procedural-bar issue, anticipated by

Dupuis, is not properly before this court.    Respondent did not

raise the issue below in his answer and memorandum in opposition

to habeas relief.    The district court did not raise procedural

bar, and procedural bar is not part of the issue certified for

appeal.   This court cannot address the procedural-bar defense.

Lackey v. Johnson, 116 F.3d 149, 151-52 (5th Cir. 1997).

     We have reviewed the briefs and conducted a de novo review

of the record and hold that the state trial court’s reasonable-

doubt instruction was not unconstitutional.     See Victor v.

Nebraska, 511 U.S. 1 (1994); Cage, 498 U.S. at 39.     We have

approved a jury instruction essentially identical to the one
                           No. 99-30576
                                -3-

given at Dupuis’ trial.   See Schneider v. Day, 73 F.3d 610, 611-

12 (5th Cir. 1996).

     The district court’s denial of Dupuis’ habeas petition is

AFFIRMED.